DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant's arguments, filed 11/01/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 11/01/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1 and 29.
Applicants have left claims 11, 13-26, and 28 as originally filed or previously presented.
Applicants have canceled claims 2-10, 12, and 27.
Claims 1, 11, 13-26, and 28-29 are the current claims hereby under examination.

Claim Objections – Withdrawn
Response to Arguments
Applicant’s arguments, see page 8 of Remarks, filed 11/01/2021, with respect to claims 1 and 29 have been fully considered and are persuasive. Applicants have amended claims 1 and 29. The claim objections of claims 1 and 29 has been withdrawn. 
Claim Rejections - 35 USC § 103 – Maintained and Modified Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 11, 13-26, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banet ‘031 (US 2014/0236031), in view of Banet ‘142 (US 2014/0330142), Banet ‘757 (US 2014/0128757), and Banet ‘220 (US 2008/0114220).
Regarding Claims 1 and 29, Banet ‘031 discloses a sensor for simultaneously measuring from a patient a systolic blood pressure (SYS) and a pulse oximetry (SpO2) (Abstract), the sensor configured to be located on a patient's chest (Fig. 12, element 30) and comprising: 
a sensing portion having a flexible housing configured to be located on the patient's chest and comprising all the sensor's electronic components (para. [0018], “silicone rubber film”); 
an elongated securement member (Fig. 2, element 38, “flexible flat cable” and para. [0059]) extending from the sensing portion and configured to position the sensing portion against the sternal portion of the patient's chest (Fig. 2, elements 38, 34A, 34B, 75B, and 75C) for measurements made by the sensor (para. [0059] and [0062]); 
at least one pair of electrode contact points disposed on a bottom surface of the flexible housing, with each pair of electrode contact points comprising a current-injecting electrode contact point and a voltage-sensing electrode contact point (Fig. 3, elements 31A-31C and 41A-41C, and para. [0071-0072]); 

an analog impedance circuit contained entirely within the flexible housing and in electrical contact with said at least one pair of electrode contact points, the impedance circuit being configured to generate an analog impedance waveform based on sensed voltage (para. [0006] and para. [0016]); 
an optical system, the optical system comprising a light source configured to generate radiation in both the red and infrared spectral ranges that separately irradiate a portion of the patient’s skin (para. [0022]), and a photodetector configured to detect radiation in the red spectral range that reflects off the user’s skin to generate a first analog photoplethysmogram waveform (red-PPG), and to detect radiation in the infrared spectral range that reflects off the portion of the patient’s chest to generate a second analog photoplethysmogram waveform (infrared-PPG) (para. [0064]);
a digital processing system contained entirely within the housing and comprising a microprocessor and an analog-to-digital converter, the digital processing system being configured to: 1) digitize the analog ECG waveform to generate a digital ECG waveform, 2) digitize the analog impedance waveform to generate a digital impedance waveform, 3) digitize the analog red-PPG waveform to generate a digital red-PPG waveform, and 4) digitize the analog infrared-PPG waveform to generate a digital infrared-PPG waveform (para. [0025]); 
a blood pressure-monitoring system contained entirely within the flexible housing and configured to collectively process the digital impedance and digital ECG waveforms to 
a SpO2 monitoring system contained entirely within the flexible housing and configured to determine a value of SpO2 from alternating and static components of the digital red-PPG waveform and digital infrared-PPG waveform (para. [0064]).
While Banet ‘031 discloses an elongated securement member extending from the sensing portion and configured to position the sensing portion against the sternal portion of the patient’s chest for measurements made by the sensor, as disclosed above, Banet ‘031 does not explicitly disclose the elongated securement member is fixed at a first end of the sensing portion and extends from the first end to a second end of the sensing portion, wherein the elongated securement member further includes a clasp assembly removably coupled to the second end of the sensing portion, and wherein the clasp assembly includes a clasp circuit board. 
However, Banet ‘142 teaches of a monitoring system for a patient that includes a sensor configured to be draped around the patients neck (Abstract, Fig. 1, para. [0049]). Banet ‘142 further teaches the sensors measures ECG and TBI waveforms using electrodes (para. [0016]). Banet ‘142 also teaches of an elongated securement member (Fig. 1, element 77, 78) that is configured to position the sensing portion against the sternal portion of the patient’s chest (Fig. 3). Banet ‘142 further teaches that the elongated securement member is fixed at a first end of the sensing portion (Fig. 1, elements 77 and 29 are fixed) and the elongated securement member includes a clasp assembly removably coupled to the second end of the sensing portion, 
While Banet ‘031 discloses a system comprising electrodes for sensing ECG and impedance waveforms, wherein an elongated securement member holds a series of sensing portions in contact with the user’s sternum, Banet ‘031 fails to explicitly disclose a system comprising several housing components, wherein the ECG and impedance sensing circuits as well as the digital processing system are disposed on the user’s sternum.
However, Banet ‘757 teaches a system comprising a sternum-worn sensor (Fig. 2, element 60) comprising electrodes for monitoring ECG and impedance (para. [0036]) combined with analog and digital processing circuitry with separate housing components. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Banet ‘031 to incorporate the digital processing circuitry as 
While Banet ‘031 discloses a sensing system disposed on the user’s chest, the sensing system comprising a housing that encompasses a PPG sensing circuit (Fig. 10, element 75B, and para. [0064]) attach to the user’s ear (para. [0067]), the PPG sensing circuit comprising a light source that generates radiation in both the red and infrared spectral ranges that separately irradiates a portion of the user’s skin (para. [0068]), and a photodetector that detects the red light reflected from the user’s skin to generated a first analog photoplethysmogram waveform (red-PPG), and the detected radiation in the infrared spectral range that reflects off the portion of the user’s skin to generated a second analog photoplethysmogram waveform (infrared-PPG) (para. [0034]), modified Banet ‘031 fails to explicitly disclose a system wherein the PPG sensor and sensing circuit are each encompasses in the housing disposed on the user’s chest, wherein a light emitter disposed on the bottom of the flexible housing emits light into the user’s chest, and a light detector disposed on the bottom of the housing detects the reflected light from the user’s chest in order to measure PPG signals, such that the PPG sensing circuit is disposed between the first and second electrode contact point, wherein the PPG sensing circuit is connectable to the user’s chest via the electrode contact points.

Regarding Claim 11, 
Regarding Claim 13, modified Banet ‘031 discloses wherein the flexible housing comprises two or more rigid housing segments that are connected to each other by means of one or more flexible connectors (Fig. 2, elements 32, 34A-B, and 38).
Regarding Claim 14, modified Banet ‘031 discloses wherein the ECG and impedance circuits and the digital processing system are located on rigid circuit boards disposed within the housing segments (para. [0058]) and the ECG circuit, impedance circuit, and digital processing system are interconnected via one or more flexible conductors located within the one or more flexible connectors (para. [0018]).
Regarding Claim 15, modified Banet ‘031 discloses wherein each of the one or more flexible connectors comprises a flexible circuit (para. [0018]).
Regarding Claims 16-19, Banet ‘031 teaches a system comprising two housing segments (Fig. 2, elements 32 and 34) and a microprocessor disposed between the two housing segments (Fig. 9, elements 34A, 34B, 75B, and 36). Banet ‘737 teaches that the sensing and processing systems may be disposed on the user’s sternum (Banet ‘737, para. [0036]). However, Banet ‘031 and Banet ‘737 fail to explicitly disclose three separate housing segments comprising the microprocessor, ECG, and impedance circuits being disposed on the user’s sternum. 
Banet ‘220 teaches a system for monitoring cardiac parameters of a patient using impedance and ECG sensors (para. [0006] and [0010]) disposed on the user’s sternum (Fig. 5A, element 10), and notes that the system may be segmented into several housing components in order to better fit the contours in the user’s chest, resulting in better quality measurements (para. [0046]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Banet ‘031 in view of Banet 
Regarding Claims 20-22, modified Banet ‘031 discloses wherein the sensing portion includes first and second pairs of electrode contact points, with 1) the first pair of electrode contact points including a first voltage-sensing electrode contact point and a first current-injecting electrode contact point that are both located in a first housing segment arranged to contact a first side of the patient's chest (Fig. 3, elements 41A-41C, and para. [0071-0072]); and 2) the second pair of electrode contact points including a second voltage- sensing electrode contact point and a second current-injecting electrode contact point that are both located in a second housing segment arranged to contact a second side of the patient's chest that is laterally opposite to the first side of the patient's chest (Fig. 3, elements 31A-31C, and para. [0071-0072]).
Regarding Claim 23, modified Banet ‘031 fails to explicitly disclose a system wherein the ECG circuit and impedance circuit generate the ECG waveform and the impedance waveform, respectively, using the same voltage sensing at the voltage-sensing electrode contact point.
Banet ‘757 teaches a system where the ECG circuit and the impedance circuit comprise electronic components to generate the ECG waveform and the impedance waveform, respectively, using the same voltage sensed at the voltage sensing contact point (Banet ‘757, para. [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Banet ‘031 in view of Banet ‘757 and further in view of Banet ‘220 with the teachings of Banet ‘757 in order to simplify the system by measuring several different physiological parameters using the same sensor 
Regarding Claim 24, modified Banet ‘031 fails to explicitly disclose a system wherein the ECG circuit and impedance circuit generate the ECG waveform and the impedance waveform, respectively, using the same voltage sensing at the voltage-sensing electrode contact point.
Banet ‘757 teaches a system where the ECG circuit and the impedance circuit comprise electronic components to generate the ECG waveform and the impedance waveform, respectively, using the same voltage sensed at the voltage sensing contact point (Banet ‘757, para. [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Banet ‘031 in view of Banet ‘757 and further in view of Banet ‘220 with the teachings of Banet ‘757 in order to simplify the system by measuring several different physiological parameters using the same sensor electronics, like the same analog-to-digital converter to reduce the amount of circuitry within the device to make the overall device smaller (Banet ‘757, para. [0036]). 
Regarding Claims 25 and 26, Banet ‘031 further discloses a sensor wherein the light source is configured to generate radiation in the red spectral range near 600 nm and in the infrared spectral range near 800 nm (para. [0022]).
Regarding Claim 28, Banet ‘031 further discloses the formula used to determine SYS (para. [0078]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 , 11, 13-26, and 28-29 have been considered but are moot because the new ground of rejection does not rely on any reference 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907.  The examiner can normally be reached on Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.W.K./Examiner, Art Unit 3791     

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791